Jordan, Justice.
This appeal arises from an order granting a divorce to the parties in this action and awarding permanent custody of the couple’s two minor children to the former husband.
Submitted November 3, 1978
Decided November 21, 1978.
James R. McGraw, for appellant.
Johnson, Craig & Strauss, John T. Strauss, for appellee.
Appellant-wife’s first enumeration of error is that the trial court erred when it overruled her pre-trial motion to dismiss the pleadings based on the allegation that there had been a voluntary condonation and cohabitation between the parties subsequent to the filing of this action. Appellee filed an affidavit denying reconciliation or cohabitation and restating his claim that the parties’ marriage was irretrievably broken. Appellee’s affidavit created a genuine issue of material fact which authorized the trial court to overrule appellant’s motion. Code § 81A-112. No evidence of reconciliation or cohabitation was subsequently presented. Lindsay v. Lindsay, 241 Ga. 166 (244 SE2d 8) (1978).
Appellant next asserts that her constitutional rights were violated when the trial court transferred the issue of child custody to the juvenile court for the purpose of investigation and reporting back to the superior court. This enumeration is without merit. Anderson v. Anderson, 238 Ga. 631 (235 SE2d 11) (1977). Appellant participated in a full hearing on the issue of custody and was afforded an unabridged opportunity to examine each witness who appeared before the juvenile court.
The remaining enumerations of error not being supported by citation of authority or argument are deemed to have been abandoned. Code § 24-4518 (c) (2).

Judgment affirmed.


All the Justices concur.